Opinion issued February 12, 2015.




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-14-00642-CV
                          ———————————
                      RASHA ALAISKHAN, Appellant
                                      V.
                        AHMED ALAKEL, Appellee



                  On Appeal from the 306th District Court
                         Galveston County, Texas
                     Trial Court Case No. 14-FD-0711



                        MEMORANDUM OPINION

      Appellant, Rasha Alaiskhan, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). After being notified that this appeal was subject to
dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                            2